Citation Nr: 1201946	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for narcolepsy with cataplexy.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Joseph P. Moore, Attorney-at-Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

The Veteran was scheduled for a Central Office hearing in Washington DC, in April 2011, pursuant to her request for one in her March 2009 substantive appeal.  Through her attorney, the Veteran withdrew her request one day prior to the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

As it relates to the claim of service connection for narcolepsy with cataplexy, the Board notes that the Veteran was seen with complaints of sleepiness while in service in January 1977.  She was noted to be on Doxepin at that time.  

In support of her claim, the Veteran submitted several lay statements from family members noting a long history of sleepiness.  The Veteran has reported having problems with sleepiness/narcolepsy since her period of service.  

In conjunction with her claim, the Veteran was afforded a VA examination in November 2006.  In his report, the physician noted that the Veteran reported having had narcolepsy since 1977.  Following examination, the examiner rendered a diagnosis of narcolepsy with cataplexy.  He indicated that the subjective and objective factors were per history of the Veteran.  

Based upon the examiner's statements it does not appear that he had the claims folder available for review in conjunction with the examination.  The examiner also did not render an opinion as to the etiology of the Veteran's current narcolepsy and it relationship, if any, to her period of service.  

Based upon the above, the Veteran should be afforded an additional VA examination to determine the etiology of any current narcolepsy with cataplexy and its relationship, if any, to her period of service.  

With regard to the claim for a TDIU, the Board notes that the claim for service connection for narcolepsy with cataplexy still remains outstanding.  The Board observes that the TDIU issue is inextricably intertwined with the service connection claim.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of her other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim. 

Moreover, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on her ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Although the Veteran has been afforded a VA examination in conjunction with her claim for service connection for a psychiatric disorder, which resulted in service connection being granted and a 50 percent disability being assigned for depression and anxiety, with hallucinations, the examiner did not indicate what impact, if any, the Veteran's service-connected disorder had on her ability to maintain employment.  Moreover, the Board notes that the last comprehensive VA examination afforded the Veteran dates back to September 2006.  

Based upon the above, the Board is of the opinion that an additional VA examination is warranted, for all of the Veteran's service-connected disabilities, to determine if a TDIU is warranted.  The examination report(s) must contain an assessment offered by a VA examiner(s) as to whether Veteran is able to secure or follow a substantially gainful occupation due to her service-connected disabilities, either alone or together.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999). 

Given this determination, and, if after examination, the combined rating for the Veteran's service-connected disabilities still does not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010), the Board also finds that VA must consider whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation(s).  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current narcolepsy with cataplexy.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review and the examiner should note such review in the report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current narcolepsy with cataplexy, if found, is related to the Veteran's period of active service, to include the reports of sleepiness in service?  The examiner should provide rationale for this opinion. 

If needed, the Veteran's creditability should be considered. 

2.  Schedule the Veteran for VA examination(s) to determine the impact of her service-connected disabilities on her ability to maintain gainful employment.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review in the report.  The examiner(s) are requested to answer the following questions: Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities preclude employment consistent with her education and occupational experience?  The examiner(s) should provide a rationale for any opinions given. 

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran's attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


